THE THIRTEENTH COURT OF APPEALS

                                     13-18-00620-CV


                   Pension Advisory Group, Inc. and Paul D. Hinson
                                             v.
               Fidelity Security Life Insurance Company and David Smith


                                     On Appeal from the
                       343rd District Court of Aransas County, Texas
                          Trial Court Cause No. A-12-0179-CV-C


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

March 12, 2020